UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7783



STANLEY CURTIS RHODES,

                                            Plaintiff - Appellant,

          versus


PETERSBURG, VIRGINIA POLICE DEPARTMENT; POLICE
OFFICER CARPENTER; CASANDRE BURNS, Munici-
pality’s Commonwealth Attorney,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-1036-AM)


Submitted:   July 12, 2001                 Decided:   July 26, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Curtis Rhodes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Curtis Rhodes appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) action for failure

to comply with the court’s order that he particularize and amend

his complaint.    Because the district court’s dismissal was without

prejudice, it is not appealable.           Domino Sugar Corp. v. Sugar

Workers Local Union 393, 10 F.3d 1064, 1066 (4th Cir. 1993).

Accordingly, we dismiss the appeal.          If he chooses, Rhodes may

refile   his   complaint   in   district   court,   being   careful   to   be

sufficiently particular in the details of his claim to satisfy the

district court’s prior order.      We also deny Rhodes’ motion for the

appointment of counsel.      See Whisenant v. Yuam, 739 F.2d 160, 163

(4th Cir. 1984).

     We dispense with oral argument because the facts and legal

contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                     2